DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 9,678,617, filed as Application 14/155,252 on January 14, 2014, claiming priority to US Provisional Application 61/752,091, filed on January 14, 2013; Claims 1-22 of U.S. Patent No. 9,857,964 filed as Application 15/591,017 on May 9, 2017; and Claims 1-22 of U.S. Patent No. 10,891,039, filed as Application 15/843,918 on December 15, 2015. The following table depicts the instant Claim 1 is much broader than the Claims 1 of the patents, but the dependent claims are essentially identical.  The appropriate date for the instant application is the earliest date of January 14, 2013, prior to the enactment of the AIA .
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).  The date of the US Provisional Application 61/752,091 filing on January 14, 2013 will be considered the priority date.

Instant Application
17/112,830
U.S. Patent No.
10,843,918
U.S. Patent No.
9,857,964
U.S. Patent No.
9,678,617
Claim 1: 
A collaboration system, comprising:
a collaboration database storing a plurality of collaboration interface components; and 


an object recognition engine communicatively coupled with the collaboration database, and configured to:

receive sensor data related to an object via an input interface; 


identify a set of object characteristics from the sensor data; 














select a set of collaboration interface components having selection criteria satisfied by the object characteristics;






instantiate a collaboration interface from the set of components on at least a first electronic device; and
































configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.
Claim 1: 

A collaboration system, comprising:

a collaboration database storing a plurality of collaboration interface components; and

at least one processor configured to control an object recognition 
engine communicatively coupled with the collaboration database, and 
the object recognition engine being configured to:

receive sensor data related to an object via an input interface, wherein the game object indicates a subject of a collaboration in a game;

identify a set of object 
characteristics from the sensor data;































select a set of collaboration interface components from the plurality of collaboration interface components, the set of collaboration interface components having selection criteria satisfied by the set of object characteristics;

instantiate a collaboration interface comprising a new game from the set of collaboration interface components on at least a first electronic device, wherein the collaboration interface is instantiated based on the game object indicating the subject of the collaboration in the new game and based on a location and player characteristic, 






























configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.

Claim 1: 

A collaboration system, comprising:

a collaboration database storing a plurality of collaboration interface components; and

at least one processor configured to control an object recognition engine communicatively coupled with the collaboration database, and 
the object recognition engine being configured to:

receive sensor data related to an object via an input interface;





identify a set of object characteristics from the sensor data;
































select the set of collaboration interface components having the selection criteria satisfied by the object characteristics;







instantiate a collaboration interface from the set of components 
on at least a first electronic device, 

instantiate the collaboration interface on a second electronic
device, determine the first electronic device as an owner of the collaboration interface, determine the second electronic device as a non-owner of the collaboration interface, the instantiation of the collaboration interface on the first electronic device including a
plurality of editing functions based on the determination of the first electronic device as the owner of the collaboration interface, and the instantiation of the collaboration interface on the second electronic device including a proper subset of the plurality of editing functions based on the determination of the second electronic device as the non-owner of the collaboration interface; and

configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.
Claim 1: 

A collaboration system, comprising:

a collaboration database storing a plurality of collaboration interface components; and

at least one processor configured to control an object recognition engine communicatively coupled with the collaboration database, and the object recognition engine being configured to:

receive sensor data related to an object via an input interface;





identify a set of object characteristics from the sensor data;

determine a collaboration interface component to be in a set of collaboration interface components if the collaboration interface component is capable of editing the sensor data, the set of collaboration interface components being a subset of the plurality of interface components;

determine a selection criteria being satisfied by each collaboration interface component in the set of collaboration interface components;


select the set of collaboration interface components having the selection criteria satisfied by the object characteristics;






instantiate a collaboration interface from the set of components
on at least a first electronic device, 



instantiate the collaboration interface on a second electronic
device, determine the first electronic device as an owner of the collaboration interface, determine the second electronic device as a non-owner of the collaboration interface, the instantiation of the collaboration interface on the first electronic device including a
plurality of editing functions based on the determination of the first electronic device as the owner of the collaboration interface, and 
the instantiation of the collaboration interface on the second electronic device including a proper subset of the plurality of editing functions based on the determination of the second electronic device as the non-owner of the collaboration interface; and

configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.
Claim 2:

The system of claim 1, wherein the object recognition engine is coupled to a construction engine, and wherein the construction engine is configured to construct a plurality of collaboration interfaces to be instantiated.
Claim 2:

The system of claim 1, wherein the object recognition engine is coupled to a construction engine, and wherein the construction engine is configured to construct a plurality of collaboration interfaces to be instantiated.
Claim 2:

The system of claim 1, wherein the object recognition engine is coupled to a construction engine, and wherein the construction engine is configured to construct a plurality of collaboration interfaces to be instantiated.
Claim 2:

The system of claim 1, wherein the object recognition engine is coupled to a construction engine, and wherein the construction engine is configured to construct a plurality of collaboration interfaces to be instantiated.
Claim 3:
The system of claim 2, wherein the instantiated collaboration interface is selected from the plurality of constructed collaboration interfaces.
Claim 3:

The system of claim 2, wherein the instantiated collaboration interface is selected from the plurality of constructed collaboration interfaces.
Claim 3:

The system of claim 2, wherein the instantiated collaboration interface is selected from the plurality of constructed collaboration interfaces.
Claim 3:

The system of claim 2, wherein the instantiated collaboration interface is selected from the plurality of constructed collaboration interfaces.
Claim 4:   
The system of claim 1, wherein the object recognition engine is disposed within the electronic device.
Claim 4:   
The system of claim 1, wherein the object recognition engine is disposed within the electronic device.
Claim 4:   
The system of claim 1, wherein the object recognition engine is disposed within the electronic device.
Claim 4:   
The system of claim 1 wherein the object recognition engine is disposed within the electronic device.
Claim 5:   
The system of claim 1, wherein the plurality of collaboration  interface   components comprises at least one of a video editor component, an   image editor component, a text editor  component, a game editor component, and an audio editor component.
Claim 5:   
The system of claim 1, wherein the plurality of collaboration  interface  components comprises at least one of a video editor component, an  image editor component, a text editor component, a game editor component, and an audio editor component.
Claim 5.   
The system of claim 1, wherein the plurality of collaboration interface  components comprises at least one of a video editor component, an  image editor component, a text editor component, a game editor component, and an audio editor component.
Claim 5.   
The system of claim 1, wherein the plurality of collaboration interface components comprises at least one of a video editor component, an image editor component, a text editor component, a game editor component, and an audio editor component.
Claim 6:   
The system of claim 1, wherein the object recognition engine is further configured to initiate an action targeting the first electronic device prior to instantiating the collaboration interface.
Claim 6:   
The system of claim 1, wherein the object recognition engine is further configured to initiate an action targeting the first electronic device prior to instantiating the collaboration interface.
Claim 6.   
The system of claim 1, wherein the object recognition engine is further configured to initiate an action targeting the first electronic device prior to instantiating the collaboration interface.
Claim 6.   
The system of claim 1, wherein the object recognition engine is further configured to initiate an action targeting the first electronic device prior to instantiating the collaboration interface.
Claim 7:   
The system of claim 1, wherein the first collaboration command comprises at least one of: a comment, a modification, an addition, or a  deletion.
Claim 7:   
The system of claim 1, wherein the first collaboration command comprises at least one of: a comment, a modification, an addition, or a 
deletion.
Claim 7:   
The system of claim 1, wherein the first collaboration command comprises at least one of: a comment, a modification, an addition, or a 
deletion.
Claim 7:   
The system of claim 1, wherein the first collaboration command comprises at least one of: a comment, a modification, an addition, or a 
deletion.
Claim 8:

The system of claim 1, wherein the object recognition engine is further configured to instantiate the collaboration interface on the second electronic device associated with a second user.
Claim 8:   
The system of claim 1, wherein the object recognition engine is further configured to instantiate the collaboration interface on the second electronic device associated with a second user.

Claim 8:

The system of claim 1, wherein the object recognition engine is further configured to instantiate the collaboration interface on the second electronic device associated with a second user.

Claim 8:   
The system of claim 1, wherein the object recognition engine is further configured to instantiate the collaboration interface on the second electronic device associated with a second user.

Claim 9:   
The system of claim 8, wherein the first device is located at least 1 mile away from the second device.
Claim 9:   
The system of claim 8, wherein the first device is located at least 1 mile away from the second device.
Claim 9:   
The system of claim 8, wherein the first device is located at least 1 mile away from the second device.
Claim 9:   
The system of claim 8, wherein the first device is located at least 1 mile away 
from the second device.
Claim 10:   
The system of claim 8, wherein the second electronic device is configured to generate a second collaboration command under direction of the second user via the instantiated collaboration interface.
Claim 10:   
The system of claim 8, wherein the second electronic device is configured to generate a second collaboration command under direction of the second user via the instantiated collaboration interface.
Claim 10:   
The system of claim 8, wherein the second electronic device is configured to generate a second collaboration command under direction of the second user via the instantiated collaboration interface.
Claim 10:   
The system of claim 8, wherein the second electronic device is configured to generate a second collaboration command under direction of the second user via the instantiated collaboration interface.
Claim 11:   
The system of claim 10, further   comprising a reconciliation engine coupled with the electronic device,    and wherein the reconciliation engine is configured to     provide an    indication of  a  conflict between the first collaboration command and the second     collaboration command.
Claim 11:   
The system of claim 10, further   comprising a reconciliation engine coupled with the electronic device,    and wherein the reconciliation engine is configured to     provide an
indication of a  conflict between the first collaboration command and the second     collaboration command.
Claim 11:   
The system of claim 10, further  comprising a reconciliation engine coupled with the electronic device, and wherein the reconciliation engine is configured to provide an
indication of a  conflict between the first collaboration command and the second   collaboration command.

Claim 11:   
The system of claim 10, further comprising a reconciliation engine coupled with the electronic device, and wherein the reconciliation engine is configured to provide an
indication of a conflict between the first collaboration command and the second collaboration command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 13:   
The system of claim 1, wherein the          object recognition engine is further coupled with a database storing a plurality of rules that govern operation of the instantiated collaboration   interface.
Claim 13:   
The system of claim 1, wherein the          object recognition engine is further coupled with a database storing a plurality of rules that govern operation of the instantiated collaboration   interface.
Claim 13:   
The system of claim 1, wherein the   object recognition engine is further coupled with a database storing a plurality of rules that govern operation of the instantiated collaboration interface.
Claim 13:   
The system of claim 1, wherein the object recognition engine is further coupled with a database storing a plurality of rules that govern operation of the instantiated collaboration interface.

Claim 14:   
The system of claim 1, wherein the instantiated collaboration  interface is  configured to    enforce a rule associated with the object.
Claim 14:   
The system of claim 1, wherein the instantiated collaboration  interface is  configured to   enforce a rule associated with the object.
Claim 14:   
The system of claim 1, wherein the instantiated collaboration interface is configured to   enforce a rule associated with the object.
Claim 14:
The system of claim 1, wherein the instantiated collaboration interface is configured to enforce a rule associated with the object.
Claim 15:   
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 15:
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 15:
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 15:
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 16: 
The system of claim 14, wherein the rule comprises censorship rules. 

Claim 16: 
 The system of claim 14, wherein the rule comprises censorship rules. 

Claim 16:   
The system of claim 14, wherein the rule comprises censorship rules.
Claim 16:   
The system of claim 14, wherein the rule comprises censorship rules.
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
   
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
Claim 18:   
The system of claim 1, wherein the object recognition engine is further configured to instantiate a second collaboration interface on the first electronic device.
Claim 18:
The system of claim 1, wherein the object recognition engine is further configured to instantiate a second collaboration interface on the first electronic device.
Claim 18:
The system of claim 1, wherein the object recognition engine is further configured to instantiate a second collaboration interface on the first electronic device.
Claim 18:
The system of claim 1, wherein the object recognition engine is further configured to instantiate a second collaboration interface on the first electronic device.
Claim 19:   
The system of claim 18, wherein the  object recognition        engine is further configured to instantiate the second     collaboration interface based on the first user command.
Claim 19:   
The system of claim 18, wherein the   object recognition engine is further configured 
to instantiate the 
second 
collaboration    interface based on the first user command.
Claim 19:   
The system of claim 18, wherein the object recognition engine is further configured to instantiate the 
second collaboration interface based on 
the first user command.
Claim 19:   
The system of claim 18, wherein the object recognition engine is further configured to instantiate the second collaboration interface based on 
the first user command.
Claim 20:   
The system of claim 1, wherein the object recognition engine is further configured to receive sensor data related to a second object.
Claim 20:   
The system of claim 1, wherein the object recognition engine is further configured to receive sensor data related to a second object.
Claim 20:   
The system of claim 1, wherein the object recognition engine is further configured to receive sensor data related to a second object.
Claim 20:   
The system of claim 1, wherein the object recognition engine is further configured to receive sensor data related to a second object.
Claim 21:   
The system of claim 20, wherein the object recognition engine is further configured to identify a second set of object  characteristics from the sensor data related to the second object.
Claim 21:   
The system of claim 20, wherein the object recognition engine is further configured to identify a second set of object characteristics from the sensor data related to the second object.
Claim 21:   
The system of claim 20, wherein the object recognition engine is further configured to identify a second set of object characteristics from the sensor data related to the second object.
Claim 21:   
The system of claim 20, wherein the object recognition engine is further configured to identify a second set of object characteristics from the sensor data related to the second object.
Claim 22:   
The system of claim 21, wherein the set of components further has selection criteria satisfied by the second set of object characteristics.
Claim 22:   
The system of claim 21, wherein the set of collaboration interface components further has selection criteria satisfied by the second set of object characteristics.
Claim 22:   
The system of claim 21, wherein the set of components further has selection criteria satisfied by the second set of object characteristics.
Claim 22:   
The system of claim 21, wherein the set of components further has selection criteria satisfied by the second set of object characteristics.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-32, 36, and 40-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al. (US 2011/0134204, hereinafter referred to as Rodriguez) in view of Wang et al (U.S. 2014/0173457, hereinafter referred to as Wang).
Regarding claim 1,
Rodriguez teaches:
“a collaboration system” (abstract, paragraph [0034]). [A system and method for facilitating collaboration of a group is called the ubiquitous collaborator platform.]
“a collaboration database storing a plurality of collaboration interface components” (paragraphs [0028], [0042]). [The ubiquitous controller system architecture includes databases, as well as e-sensors, 3D views, manipulators, and communication features ([0028]). The real-time database server is responsible for maintaining an accurate representation of all elements that compose the models ([0042]).]  (NOTE: The ubiquitous controller system database is equivalent to the “collaboration database” and the database server models to the “collaboration interface components.”)
“an object recognition engine communicatively coupled with the collaboration database” (paragraphs [0044], [0042]).  [The ubiquitous collaborator uses AI methods to consider features or characteristics such as texture patterns, similar objects, or user identified characteristics/preferences ([0044]).  The ubiquitous collaborator is network enabled and includes a data distribution suite with a core real-time database server, which is responsible for maintaining an accurate representation of all elements that object recognition engine” and the database server is inherently “communicatively coupled with the collaboration database.”)
“receive sensor data related to an object …” (paragraphs [0047], [0051]). [The objects being processed by the ubiquitous collaborator has multiple cameras, lights, sensors, and indicators ([0047]). The applications acquire and publish the data originating from disparate data sources ([0051]).] 
“identify a set of object characteristics from the sensor data” (paragraph [0047]). [Complex objects being processed by the ubiquitous collaborator have sensors, and the ubiquitous collaborator methodology automates the process through artificial intelligence methods that consider features or characteristics such as texture patterns, similar objects, or user identified characteristics or preferences to build complete images.] 
 “select a set of collaboration interface components having selection criteria satisfied by the object characteristics” (paragraphs [0031], [0032]). [Users are able to select the way that video images and workspace visualization data are displayed on the LCD screens ([0031]). The collaboration engine drives collaboration by integrating sensor and human data from the field with group support software that manages team interaction, to provide assimilation of the virtual world into collaboration tools, which add content and human expertise to support the solution of various problems (having selection criteria satisfied by the object characteristics).]  (NOTE: The group support software that manages team interaction to add content is equivalent to “having selection criteria.”)
instantiate a collaboration interface from the set of components on at least a first electronic device” (paragraph [0032]). [The collaboration engine of the ubiquitous collaborator system supports both generic collaborative processes, along with task specific team processes instantiated through a sophisticated suite of advanced modular technologies.] 
“configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface” (paragraphs [0025], [0029]). [The ubiquitous collaborator configuration provides an upper-level ring of display and user interface panels and a middle-level ring of display and user interface panels, used for displaying team members co-located at various sites. In addition, a lower-level ring of display and user interface panels is configured to display virtual documents and/or models, which may be manipulated by the team members at the various sites ([0025]). The systems can manage the participants in the collaboration using voice commands ([0029]).]  (NOTE: The configuration providing an upper-level ring of display and user interface panels is equivalent to the “instantiated collaboration interface,” and the voice commands to “generate a first collaboration command.”)
Rodriguez does not teach: 
“receive ... via an input interface.’’ 
 Wang teaches:  
“receive ...  via an input interface’’ (paragraph [0015]).  [A user interface element is configured to receive input from a touch sensitive input device and/or other input devices.]
KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches: 
“the object recognition engine is coupled to a construction engine, and wherein the construction engine is configured to construct a plurality of collaboration interfaces to be instantiated” (paragraphs [0025], [0026]). [The ubiquitous collaborator (object recognition engine) configuration provides an upper-level ring of display and user interface panels and a middle-level ring of display and user interface panels, used for displaying team members co-located at various sites; in addition, a lower-level ring of display and user interface panels is configured to display virtual documents and/or models, which may be manipulated by the team members at the various sites ([0025]). The processor engine has various processing systems for performing the processing functions ([0026]).]  (NOTE: The ubiquitous collaborator is equivalent to the “object recognition engine,” the configuration an upper-level ring of displays and panels to (instantiated collaboration interface,” and the processor engine to “construction engine.”)
Regarding claim 3,
Rodriguez in view of Wang teaches all the limitations of parent claim 2.
Rodriguez teaches: 
“the instantiated collaboration interface is selected from the plurality
of constructed collaboration interfaces” (paragraphs [0025], [0031]).  [An ubiquitous collaborator provides several alternative options for the desk top unit: Option A provides an upper level ring of display and user interface panels and a lower level ring of display and user interface panels; Option B provides a rotating cylinder configuration with slightly slanted surfaces for displaying participants, with the lower ring of display surfaces used for displaying virtual document, and models, with which the participants may virtually interact; and Option C provides a simpler cuboid type of configuration ([0025]). Users are able to select the way that video images and workspace visualization data are displayed on the LCD screens ([0031).] (NOTE: The alternative options for the desk top unit are equivalent to the “plurality of constructed collaboration interfaces.”)
Regarding claim 4,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches: 
“the object recognition engine is disposed within the electronic device” (paragraphs [0032], [0042], [0047]). [The ubiquitous collaborator provides a ubiquitous (anytime, everywhere) environment realized through mobile and fixed technologies . The ubiquitous collaborator visual simulation capability improves the perception and understanding of scenes where near real-time data is available ([0042]). Algorithms, heuristics, software development, and lessons learned from research are applied, and the scenes include static and dynamic objects) represented using CAD geometry basic shapes, such as cubes, cylinders, spheres, and cones ([0047]).]  (NOTE: The Algorithms, heuristics, software development, and lessons learned from research being applied are equivalent to the “object recognition engine.”)
Regarding claim 5,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches: 
“the plurality of collaboration interface components comprises at least one of a video editor component, an image editor component, a text editor component, a game editor component, and an audio editor component” (paragraph [0032]). [The ubiquitous collaborator utilizes context-driven data, including visual, audio, verbal, and numerical data; the system provides for data collection, data distribution, data visualization, data manipulation (editor), and other functions, via remote networked sensors, embedded sensors, visual simulations, voice/sound recognition, and many other functions; the sensors can augment the reality of the environment, such as environmental conditions, and can be used to generate or enhance simulation data.] (NOTE: The Algorithms, heuristics, software development, and lessons learned from research being applied are equivalent to the “object recognition engine.”)
Regarding claim 6,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.

“the object recognition engine is further configured to initiate an action targeting the first electronic device prior to instantiating the collaboration interface” (paragraph [0032]). [The ubiquitous collaborator users may wish to highlight a particular feature on a scene for others to see; because scene content may vary and be rendered differently, it is possible to highlight the particular feature such as by affixing the pointer to the intended feature, such that the feature is highlighted regardless of the scene content variations or different methods of rendering; the establishment of the pointer is inherently an action performed prior to the rendering of the display on the device.]
Regarding claim 7,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches: 
“the first collaboration command comprises at least one of: a comment, a modification, an addition, or a deletion” (paragraph [0065]). [The ubiquitous collaborator has automatic speech recognition component to convert a speech audio signal into a text transcription.] (NOTE: The speech audio signal is equivalent to the “first collaboration command,” and the text transcription to a “comment.”)
Regarding claim 8,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches: 
“the object recognition engine is further configured to instantiate the collaboration interface on a second electronic device associated with a second user” (paragraph [0032]). [The ubiquitous collaborator system provides a ubiquitous (anytime,  the collaboration engine consists of an architecture that supports both generic collaborative processes along with task specific team processes instantiated through a sophisticated suite of advanced modular technologies, and supports team members co-located at multiple sites.]  (NOTE: The mobile and fixed technologies are equivalent to the “first electronic device,” and the modular technologies at multiple sites to a “second electronic device associated with a second user.”)
Regarding claim 9,
Rodriguez in view of Wang teaches all the limitations of parent claim 8.
Rodriguez teaches: 
“the first device is located at least 1 mile away from the second device” (paragraph [0032]). [The ubiquitous collaborator system is used by teams in a coordinated effort, such as EMT, firefighting, ambulatory, trauma, and recovery teams, all of which would dictate that the devices are at least a mile from each other.]
Regarding claim 10,
Rodriguez in view of Wang teaches all the limitations of parent claim 8.
Rodriguez teaches: 
“the second electronic device is configured to generate a second collaboration command under direction of the second user via the instantiated collaboration interface” (paragraphs [0025], [0027], [0029]). [The ubiquitous collaborator configuration provides an upper-level ring of display and user interface panels and a middle-level ring of display and user interface panels, used for displaying team members co-located at various sites; in addition, a lower-level ring of display and user interface panels is  The options are provided for configuring a desktop unit ([0027]). The system can manage the participants in the collaboration using voice commands, and the system supports a team of users, which inherently involves a second user ([0029]).]
Regarding claim 14,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches:
“wherein the instantiated collaboration interface is configured to enforce a rule associated with the object” (paragraph [0032]). [The collaboration engine of the ubiquitous collaborator system supports both generic collaborative processes, along with task specific team processes instantiated through a sophisticated suite of advanced modular technologies.]
Regarding claim 18,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches:
“the object recognition engine is further configured to instantiate a second collaboration interface on the first electronic device” (paragraphs [0030], [0032], [0042]). [In homes with wireless communication systems, it is possible to interface a computer system to monitor locations, to control appliances, and to use voice commands via separate interfaces to the system ([0030]). The collaboration engine of the ubiquitous collaborator system supports both generic collaborative processes, along with task specific team processes instantiated through a sophisticated suite of advanced modular ([0032]). The ubiquitous collaborator (object recognition engine) is network enabled and is responsible for maintaining an accurate representation of all elements that compose the models ([0042]).]  (NOTE: The computer system is equivalent to the “first electronic device,” the voice commands to the “second collaboration interface,” and the ubiquitous collaborator to the “object recognition engine.”)
Regarding claim 19,
Rodriguez in view of Wang teaches all the limitations of parent claim 18.
Rodriguez teaches:
“the object recognition engine is further configured to instantiate the second collaboration interface based on the first user command” (paragraph [0030]). [Smart rooms, homes, and offices may be realized by allowing command and control speech recognition functions to facilitate operation of appliances and devices.]
Regarding claim 20,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches:
“the object recognition engine is further configured to receive sensor data related to a second object” (paragraph [0011]). [The system platform addresses data collection, data distribution and data visualization via remote networked sensors, and the plural usage of the word “sensors” indicates at least two sensors.]
Regarding claim 21,
Rodriguez in view of Wang teaches all the limitations of parent claim 20.
Rodriguez teaches:
the object recognition engine is further configured to identify a second set of object characteristics from the sensor data related to the second object ” (paragraphs [0047], [0057]). [Static and dynamic objects have multiple lights, multiple sensors and multiple indications ([0047]). To enhance ubiquitous collaborator effectiveness, the system provides the ability to push and pull information from various e-sensors, such as accelerometers, pressure sensors, gyroscopes, microphones, cameras and other sensors, which would inherently identify multiple object characteristics ([0057]).]
Regarding claim 22,
Rodriguez in view of Wang teaches all the limitations of parent claim 21.
Rodriguez teaches:
“the set of components further has selection criteria satisfied by the second set of object characteristics ” (paragraph [0030]). [Users are able to select the way that video images and workspace visualization data are displayed on the LCD screens.]  (NOTE: The workspace visualization data is equivalent to the “object characteristics.”)

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al (US 2011 /0134204, hereinafter referred to as Rodriguez) in view of Thomas et al. (US 2013/0079128, hereinafter referred to as Thomas) and further in view of Chandrasekaran (US 2010/0169269, hereinafter referred to as Chandrasekaran).
Regarding claim 11,
Rodriguez in view of Wang teaches all the limitations of parent claim 10.
Rodriguez does not teach:
a reconciliation engine coupled with the electronic device, wherein the reconciliation engine is configured to provide an indication of a conflict between the first collaboration command and the second collaboration command.”
Chandrasekaran teaches:
“wherein the reconciliation engine is configured to provide an indication of a conflict between the first collaboration command and the second collaboration command” (paragraphs 25, 26). [Extensible Markup Language (XML) fragments from various computers (the first collaboration command and the second collaboration command) are received by the broadcasting computer, and a collaboration editor (reconciliation engine) creates a data packet to resolve the conflicts. A real-time collaboration editor takes care to render these conflicting edited portions (provide an indication of a conflict) and to merge the conflicting portions.]
Because both Rodriguez and Chandrasekaran teach collaboration systems, it would have been obvious to one skilled in the art at the time of the invention to include the conflict resolution when editing is performed, as taught by Chandrasekaran, in the
Rodriguez disclosure, and such inclusion would have provided a mechanism to avoid corruption of data by multiple users accessing it simultaneously, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness
(MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12,

Rodriguez does not teach:
“the reconciliation engine is further configured to reconcile the first user command with the second user command.”
Chandrasekaran teaches:
“the reconciliation engine is further configured to reconcile the first user command with the second user command” (paragraphs 25, 26). [Extensible Markup Language (XML) fragments from various computers (the first collaboration command and the second collaboration command) are received by the broadcasting computer, and a collaboration editor (reconciliation engine) creates a data packet to resolve the conflicts. A real-time collaboration editor network, in which the computer which has just performed an edit, receives conflicts from other computer in the network which have also edited the file, reconciles the conflicts with its own edited portion of its local copy, and creates a packet containing the reconciled edits (to reconcile the first user command with the second user command).]
Because both Rodriguez and Chandrasekaran teach collaboration systems, it would have been obvious to one skilled in the art at the time of the invention to include the conflict resolution when editing is performed, as taught by Chandrasekaran, in the
Rodriguez disclosure, and such inclusion would have provided a mechanism to avoid corruption of data by multiple users accessing it simultaneously, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al (US 2011 /0134204, hereinafter referred to as Rodriguez) in view of Wang et al (U.S. 2014/0173457, hereinafter referred to as Wang), and further in view of Arun et al. (US 2007 /0124374, hereinafter referred to as Arun).
Regarding claim 13,
Rodriguez in view of Wang teaches all the limitations of parent claim 1.
Rodriguez teaches:
“the object recognition engine is further coupled with a database that govern operation of the instantiated collaboration interface” (paragraphs [0032], [0034], [0042]). [The collaboration engine consists of an architecture that supports both generic collaborative processes, along with task specific team processes, instantiated through a sophisticated suite of advanced modular technologies ([0032]).  Powerful data acquisition and database connectivity features are integrated into the ubiquitous collaborator platform ([0034]).   The ubiquitous collaborator visual simulation capability (object recognition engine) improves the perception and understanding of scenes where near real-time data is available, using algorithms, heuristics, software development, and lessons learned from research ([0042]).]
Rodriguez does not teach:
“database storing a plurality of rules.”
Arun teaches:
database storing a plurality of rules” (paragraphs [0025], [0026]). [A rule-based access model includes access to a workspace controlled by assigning roles to workspace users.]
Because both Rodriguez and Arun teach collaboration systems, it would have
been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the rule model for access, as taught by Arun, and such inclusion would have provided improved system security, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17,
Rodriguez in view of Wang teaches all the limitations of parent claim 14.
Rodriguez does not teach:
“the rule comprises version control rules.”
Arun teaches:
“the rule comprises version control rules” (paragraphs [0007], [0027]). [A rule-based access model includes access to a workspace controlled by assigning roles to workspace users, such as an administrative role, which allows the user to edit properties of a particular service, such as version properties.]
Because both Rodriguez and Arun teach collaboration systems, it would have
been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the rule model for access including version properties, as taught KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al (US 2011 /0134204, hereinafter referred to as Rodriguez) in view of Wang et al (U.S. 2014/0173457, hereinafter referred to as Wang) and further in view of Fernandez (US 2004/0260669, hereinafter referred to as Fernandez).
Regarding claim 15,
Rodriguez in view of Wang teaches all the limitations of parent claim 14.
Rodriguez does not teach:
“the rule comprises intellectual property rules.” 
Fernandez teaches:
“the rule comprises intellectual property rules” (paragraphs [0056], [0046]). [A collaboration system includes digital rights management (ORM) rules, which include rights under the Digital Millennium Copyright Act (DCMA).]
Because both Rodriguez and Ferdanez teach collaboration systems, it would have been obvious to one skilled in the art at the time of the invention to include in the
Rodriguez disclosure, the access rules protecting intellectual property (IP), as taught by Ferdanez, and such inclusion would have provided improved system security and protected IP rights, and would have been consistent with the rationale of using known KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al (US 2011/0134204, hereinafter referred to as Rodriguez) in view of Wang et al (U.S. 2014/0173457, hereinafter referred to as Wang) and further in view of Mityagin et al. (US 2009/0054123, hereinafter referred to as Mityagin).
Regarding claim 16,
Rodriguez in view of Wang teaches all the limitations of parent claim 14.
Rodriguez does not teach:
“the rule comprises censorship rules.” 
Fernandez teaches:
“the rule comprises censorship rules” (paragraphs [0002], [0058]). [A collaboration gaming system based on rules include rights relating to censorship.]
Because both Rodriguez and Mityagin teach collaboration systems, it would have been obvious to one skilled in the art at the time of the invention to include in the
Rodriguez disclosure, rules relating to censorship, as taught by Mityagin, and such inclusion would have protected users from inappropriate data, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manikandan Sanakaranarasimhan et al. teach Seamless Collaboration and Communication.
Frank J. Torbey et al. teach System and Method for Building and Managing User Experience for Computer Software Interfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHYLLIS A BOOK/
Primary Examiner, Art Unit 2454